DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the amendments filed of 8/16/2022. Claims 1-22 are currently pending. Claims 1, 16, and 17 have been amended. The cancelation of claims 23 and 24 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (JP H0674433 A) in view of Saari (US 3925960). Note, citations to the written description of Wakabayashi refer to the attached translation.
	Regarding claim 1, Wakabayashi discloses a machine, the machine comprising: a bulk feeder for feeding items onto item conveyor, the bulk feeder comprising: a hopper (11 – Fig. 1) for holding a plurality of the items, the hopper having an outlet opening (see annotated Fig. 1 below); a feed assembly (the assembly of the inlet, outlet, and item collecting compartment as seen in annotated Fig. 1 below and 73 – Fig. 1) positioned adjacent the outlet opening, the feed assembly having an inlet (see annotated Fig. 1 below) and an outlet (see annotated Fig. 1 below), the inlet positioned to receive items from the outlet opening of the hopper (see annotated Fig. 1 below), the outlet positioned so that items can be fed on to the infeed end of an item packaging area (the lowermost surface in Fig. 1 on which a pile of material sits), wherein the feed assembly includes an item collecting compartment (see annotated Fig. 1 below) for collecting items that pass through the inlet from the hopper and a pusher (73 – Fig. 1) movable from a first position (when 73 – Fig. 1 is in a retracted position, pg. 5, lines 42-43) to a second position (when 73 – Fig. 1 is in the extended position depicted in Fig. 1, pg. 5, lines 42-43), in the first position the pusher is retracted from the collecting compartment, wherein, as the pusher moves from the first position to the second position, a push end (the rightmost surface of 73 – Fig. 1) of the pusher moves through the collecting compartment, including below and past the inlet (see Fig. 1),to push items in the collecting compartment to the outlet and into the item packaging area (see Fig. 1).
	However, Wakabayashi does not expressly disclose an item conveyor.
	Saari teaches a filling machine comprising an item conveyor (16 – Fig. 1); and a feed assembly having an inlet (the upper end of 42 – Fig. 1) and an outlet (the lower end of 42 – Fig. 1), wherein the outlet is positioned so that items can be fed on to the infeed end of the item conveyor (see Fig. 1). One of ordinary skill in the art, upon reading the teaching of Saari, would have recognized that the item conveyor allows items to be automatically transported thereby reducing the labor required to move items.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the item packaging area of Wakabayashi such that it comprises an item conveyor as taught by Saari in order to reduce the labor cost associated with operating the machine.

Annotated Fig. 1 of Wakabayashi

    PNG
    media_image1.png
    570
    618
    media_image1.png
    Greyscale



Regarding claim 15 Wakabayashi, as modified by Saari, essentially all of the elements of the claimed invention in claim 1.
	However, Wakabayashi, as modified by Saari, does not expressly teach the feed assembly is one of multiple feed assemblies positioned adjacent respective outlet openings of the hopper.
	In this case, multiple feed assemblies positioned adjacent respective outlet openings of a hopper are old and well-known in the art. Note that Official Notice was taken in the Office Action dated 5/19/2022. Since the Official Notice has not been challenged by applicant, it has become applicant admitted prior art.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the machine of Wakabayashi and Saari such that the feed assembly is one of multiple feed assemblies positioned adjacent respective outlet openings of the hopper. One of ordinary skill in the art would have been motivated to make such a modification in order to improve the throughput of the machine.

Allowable Subject Matter
Claims 16-22 are allowed.
Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
8/24/2022